           Case 1:19-cv-00426-LY Document 8 Filed 06/14/19 Page 1 of 11




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION
HEIDI SPAHN,

      Plaintiff,
v.                                                  C.A. No.: 1:19-cv-426-LY

P.E.S. ENTERPRISES, INC., d/b/a CAPITOL COURIER,
PAUL E. SWOPE, NORLYN ENTERPRISES, INC, d/b/a
DILIGENT DELIVERY SERVICE,

     Defendant.
__________________________________/

       AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, HEIDI SPAHN (hereinafter sometimes referred to as “Plaintiff”), by

and through her undersigned counsel, hereby sues Defendants, P.E.S.

ENTERPRISES, INC., d/b/a CAPITOL COURIER, PAUL E. SWOPE, NORLYN

ENTERPRISES, INC, d/b/a DILIGENT DELIVERY SERVICE (hereinafter

sometimes collectively referred to as “Defendants”), and in support thereof states as

follows:

                                 INTRODUCTION

      1. This is an action by Plaintiff against her employer for unpaid wages

pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et seq.

Plaintiff seek damages for lost and unpaid wages, liquidated damages, injunctive

relief, declaratory relief, and a reasonable attorney’s fee and costs.
           Case 1:19-cv-00426-LY Document 8 Filed 06/14/19 Page 2 of 11




                                  JURISDICTION

      2. This claim is properly before this Court pursuant to 28 U.S.C. § 1331, since

this claim arises under federal law, and by the private right of action conferred in 29

U.S.C. § 216(b).

                                       VENUE

      3. Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because

Defendant, P,E.S. ENTERPRISES, INC., d/b/a CAPITOL COURIER, maintains

business offices in Austin, Texas.

                                  THE PARTIES

      4.      Plaintiff is an individual residing in Hays County, Texas.

      5.      Defendant, P.E.S. ENTERPRISES, INC., d/b/a CAPITOL COURIER,

maintains business offices in Austin, Texas.

      6.      Defendant, NORLYN ENTERPRISES, INC, d/b/a DILIGENT

DELIVERY SERVICE, maintains business offices in Houston, Texas.

      7.      Plaintiff, HEIDI SPAHN, was employed by Defendant, P,E.S.

ENTERPRISES, INC., d/b/a CAPITOL COURIER, PAUL E. SWOPE, from June

19, 2017, until December 31, 2018 at which time Defendant NORLYN

ENTERPRISES, INC, d/b/a DILIGENT DELIVERY SERVICE took over control

of P.E.S. ENTERPRISES, INC., d/b/a CAPITOL COURIER. Plaintiff then worked

for NORLYN ENTERPRISES, INC, d/b/a DILIGENT DELIVERY SERVICE from
           Case 1:19-cv-00426-LY Document 8 Filed 06/14/19 Page 3 of 11




January 1, 2019, until January 23, 2019, as an inventory specialist and customer

service representative at the rate of $28.84 per hour. Plaintiff’s regular and recurring

primary duties included: phone calls, order entry, use of inventory management

platform, and customer service.

      8.      Plaintiff’s work hours varied, but the Plaintiff estimates in good faith

that she worked an average of 45-50 hours per workweek in each week of her

employment.

      9.      At all times material hereto, Defendant, PAUL E. SWOPE, owned and

operated a business named P.E.S. ENTERPRISES, INC., d/b/a CAPITOL

COURIER in Austin, Texas.

      10.     Defendant, PAUL E. SWOPE, hired and fired the Plaintiff; supervised

and controlled Plaintiff’s work schedule; controlled the conditions of employment

of the Plaintiff; and, determined the rate and method of payment for Plaintiff.

      11.     At all times material hereto, Defendant, PAUL E. SWOPE, was an

employer of the Plaintiff as defined by the Fair Labor Standards Act.

      12.     Defendant has employees subject to the provisions of 29 U.S.C. § 206

in the facility where Plaintiff was employed.

      13.     At all times material to this complaint, Defendant, P.E.S.

ENTERPRISES, INC., d/b/a CAPITOL COURIER, employed two or more
         Case 1:19-cv-00426-LY Document 8 Filed 06/14/19 Page 4 of 11




employees and had an annual dollar volume of sales or business done of at least

$500,000.00.


      14.       At all times material to this complaint, Defendant, NORLYN

ENTERPRISES, INC, d/b/a DILIGENT DELIVERY SERVICE, employed two or

more employees and had an annual dollar volume of sales or business done of at

least $500,000.00.

      15.       At all times material to this complaint, Defendant, P.E.S.

ENTERPRISES, INC., d/b/a CAPITOL COURIER, was an enterprise engaged in

interstate commerce, operating a business engaged in commerce or in the production

of goods for commerce as defined by § 3(r) and 3(s) of the Act, 29 U.S.C. §§

203(r)(s).      At all times material to this complaint, Defendant, NORLYN

ENTERPRISES, INC, d/b/a DILIGENT DELIVERY SERVICE, was an enterprise

engaged in interstate commerce, operating a business engaged in commerce or in the

production of goods for commerce as defined by § 3(r) and 3(s) of the Act, 29 U.S.C.

§§ 203(r)(s).

      16.       Plaintiff was individually engaged in commerce and produced goods

for commerce and her work was directly and vitally related to the functioning of

Defendant’s business activities. Specifically, Plaintiff made and received interstate

telephone calls, sent and received interstate facsimiles, used the Internet to

communicate locations outside the state of Texas.
          Case 1:19-cv-00426-LY Document 8 Filed 06/14/19 Page 5 of 11




      17.    At all times during her employment with Defendants, Plaintiff was

subject to a policy and practice of deducting money from her salary for partial day

absence, thus effectively making her an employee paid by the hour.

                        COUNT I UNPAID OVERTIME

      18.    Plaintiff re-alleges paragraphs 1-17, supra, and incorporate them

herein.

      19.    Throughout their respective employment of the Plaintiff, Defendants

repeatedly and willfully violated Sections 7 and 15 of the Fair Labor Standards Act

by failing to compensate the Plaintiff at a rate not less than one and one-half times

her regular rate of pay for each hour worked in excess of 40 in a workweek.

      20.    Plaintiff worked numerous weeks in excess of forty hours per

workweek, and was not compensated for all work in excess of 40 hours at a rate not

less than one and one-half times the regular rate at which she was employed.

      21.    Throughout her employment with Defendants, Defendants treated and

classified Plaintiff as an exempt employee; however, Defendants made improper and

unlawful deductions to Plaintiff’s salary for partial day absences.

      22.    Defendants had an actual practice of reducing Plaintiff’s salary by

making deductions for partial day absences in violation of the FLSA.

      23. Defendants either knew about or showed reckless disregard for the
matter of whether her conduct was prohibited by the FLSA and failed to act

diligently with regard to her obligations as an employer under the FLSA.
           Case 1:19-cv-00426-LY Document 8 Filed 06/14/19 Page 6 of 11




      24.     Defendant failed to act reasonably to comply with the FLSA, and so

Plaintiff is entitled to an award of liquidated damages in an equal amount as the

amount of unpaid overtime pay pursuant to 29 U.S.C. § 216(b).

      25.     The acts described in the above paragraphs violate the Fair Labor

Standards Act, which prohibits the denial of overtime compensation for hours

worked in excess of 40 per workweek.

      26.     As a result of Defendant’s unlawful conduct, Plaintiff is entitled to

actual and compensatory damages, including the amount of overtime which was not

paid that should have been paid.

      27.     Plaintiff is entitled to an award of reasonable and necessary attorneys’

fees, costs, expert fees, mediator fees and out-of-pocket expenses incurred by

bringing this action pursuant to 29 U.S.C. § 216(b) and Rule 54(d) of the Federal

Rules of Civil Procedure.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff demands Judgment

against Defendants for the following:

      a.      Awarding Plaintiff her compensatory damages, service awards,
              attorneys’ fees and litigation expenses as provided by law;

      b.      Awarding Plaintiff pre-judgment interest as provided by law, should
              liquidated damages not be awarded;

      c.      Awarding Plaintiff liquidated damages and/or statutory penalties as
              provided by law;
           Case 1:19-cv-00426-LY Document 8 Filed 06/14/19 Page 7 of 11




      d.      Awarding Plaintiff such other and further relief as the Court deems just
              and proper.



                            COUNT II RETALIATION

      28.     Plaintiff re-alleges paragraphs 1-17, supra, and incorporate them

herein.

      29.     On or about August 29, 2018, Plaintiff filed a formal complaint with

the United States Department of Labor, Wage and Hour Division (hereinafter

referred to as “DOL”), regarding Defendant, P.E.S. ENTERPRISES, INC., d/b/a

CAPITOL COURIER’s unlawful policy of impermisible deductions from her salary

for partial day absences.

      30.     On or about January 1, 2019, Defendant, NORLYN ENTERPRISES,

INC, d/b/a DILIGENT DELIVERY SERVICE, took over the operation and control

of Defendant, P.E.S. ENTERPRISES, INC., d/b/a CAPITOL COURIER’s business

operations.

      31.     On or about January 4, 2019, Plaintiff met with Defendant, NORLYN

ENTERPRISES, INC, d/b/a DILIGENT DELIVERY SERVICE for an “intake

interview,” which consisted of the completion of employment paperwork and a brief

interview with Defendant’s Human Resources employee, Brenda Soto. During this

intake interview, Brenda Soto informed the Plaintiff that Defendant, NORLYN

ENTERPRISES, INC, d/b/a DILIGENT DELIVERY SERVICE, would be
          Case 1:19-cv-00426-LY Document 8 Filed 06/14/19 Page 8 of 11




following the identical employment and payroll policies and practices that were in

place when Defendant, P.E.S. ENTERPRISES, INC., d/b/a CAPITOL COURIER,

operated the business, including docking her salary for partial day absences and

classifying her as a salaried employee exempt from overtime.

      32.    Plaintiff told Brenda Soto that she was aware that Defendant, P.E.S.

ENTERPRISES, INC., d/b/a CAPITOL COURIER, had an unlawful policy of

unlawful deductions from her overtime for partial day absences and discussed the

matter.

      33.    Approximately a week later, Alicia Postigo, Wage and Hour

Investigator for the DOL, contacted Defendant, NORLYN ENTERPRISES, INC,

d/b/a DILIGENT DELIVERY SERVICE, and informed it of the investigation

opened due to Plaintiff’s complaint and made a request for records.

      34.    Thereafter, without warning or cause, Defendant terminated Plaintiff’s

employment and informed her that her position was “being eliminated.”

      35.    Defendant’s reason for terminating the Plaintiff was a pretext for

terminating her in retaliation for filing a complaint with the DOL and for

complaining about the Defendants’ practice of salary deductions for partial day

absences.

      36.    A causal connection exists between the termination of the Plaintiff’s

employment and her complaint about not receiving overtime or minimum wages.
           Case 1:19-cv-00426-LY Document 8 Filed 06/14/19 Page 9 of 11




      37.     The acts described in the above paragraphs violate the Fair Labor

Standards Act, which prohibits retaliation. See 29 U.S.C. § 215. As a result of

Defendant’s unlawful actions alleged herein, Plaintiff has been damaged.

      38.     Defendant’s actions as alleged herein were willful and the Defendant

failed to act reasonably to comply with the FLSA.

      39.     As a result of Defendant’s unlawful conduct, Plaintiff is entitled to,

without limitation, employment, reinstatement, promotion, and the payment of

wages lost and an award of liquidated damages pursuant to 29 U.S.C. § 216(b).

      40.     Plaintiff is entitled to an award of reasonable and necessary attorneys’

fees, costs, expert fees, mediator fees and out-of-pocket expenses incurred by

bringing this action pursuant to 29 U.S.C. § 216(b) and Rule 54(d) of the Federal

Rules of Civil Procedure.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff demands Judgment

against Defendant, NORLYN ENTERPRISES, INC, d/b/a DILIGENT DELIVERY

SERVICE, for the following:

      e.      Awarding Plaintiff her lost wages, an award of liquidated damages
              service awards, and attorneys’ fees and litigation expenses as provided
              by law;

      f.      Awarding Plaintiff pre-judgment interest as provided by law, should
              liquidated damages not be awarded;

      g.      Awarding Plaintiff such other and further relief as the Court deems just
              and proper.
     Case 1:19-cv-00426-LY Document 8 Filed 06/14/19 Page 10 of 11




h.      Ordering Plaintiff be reinstated in her previous position at the same pay
        rate and benefits he had at the time of her termination.

                           JURY TRIAL DEMAND

Plaintiff hereby makes demand a jury trial on all issues so triable.

Respectfully submitted this June 13, 2019.

                           ROSS • SCALISE LAW GROUP
                           1104 San Antonio Street
                           Austin, Texas 78701
                           (512) 474-7677 Telephone
                           (512) 474-5306 Facsimile
                           Charles@rosslawpc.com




                           _________________________________
                           CHARLES L. SCALISE
                           Texas Bar No. 24064621
                           DANIEL B. ROSS
                           Texas Bar No. 789810
                           ATTORNEYS FOR PLAINTIFF
        Case 1:19-cv-00426-LY Document 8 Filed 06/14/19 Page 11 of 11




                         CERTIFICATE OF SERVICE

       I hereby certify that I served a true and correct copy of the foregoing upon
the following via U.S. Mail, First Class on June 13, 2019:

P.E.S. ENTERPRISES, INC., d/b/a CAPITOL COURIER
c/o PAUL E. SWOPE, Registered Agent
4109 Todd Ln. #1400
Austin, TX 78744

PAUL E. SWOPE
4109 Todd Ln. #1400
Austin, TX 78744

NORLYN ENTERPRISES, INC,
D/B/A DILIGENT DELIVERY SERVICE
c/o CT Corporation System
1999 Bryan St. Suite 900
Dallas, TX 75201-3136

Maurice Lee Bresenhan, Jr.
Zukowski, Bresenhan & Piazza LLP
1177 West Loop South #950
Houston, TX 77027




                                 _________________________________
                                 CHARLES L. SCALISE
